Citation Nr: 1234200	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  10-22 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a left middle finger laceration manifested by limitation of motion of the distal interphalangeal joint.

2.  Entitlement to service connection for residuals of a left middle finger laceration other than limitation of motion of the distal interphalangeal joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1943 to March 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

When the case was most recently before the Board in October 2011, it was remanded for additional development.  The case has since been returned to the Board for further appellate action.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues decided herein.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  The Veteran has limitation of motion of the distal interphalangeal joint of a left middle finger due to an in-service laceration.

2.  The Veteran has no other residuals of the in-service laceration of his left middle finger.






CONCLUSIONS OF LAW

1.  Residuals of a left middle finger laceration manifested by limitation of motion of the distal interphalangeal joint were incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).

2.  The Veteran has no other residuals of a laceration of the left middle finger incurred in or aggravated by active service, and the incurrence or aggravation of arthritis of the left middle finger during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided adequate VCAA notice in a June 2008 letter, which was remailed to the Veteran's new address in December 2008, prior to the initial adjudication of the claim in March 2009.

Regarding VA's duty to assist, all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  In addition, the Veteran was afforded an appropriate VA examination in October 2011.  In sum, the Board finds that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active naval service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service (or during any applicable presumptive period) is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In evaluating a claim, the Board's duty is to assess the credibility and probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for residuals of a left middle finger laceration sustained during service, claiming that residuals of the laceration have been present since his discharge from service.  The Board has determined that the Veteran is entitled to service connection for residuals of a left middle finger laceration manifested by limitation of motion of the distal interphalangeal (DIP) joint, but that service connection is not warranted for the arthritis of his left middle finger.

The Veteran's STRs are silent for evidence of an in-service left middle finger laceration.  The STRs are also silent as to any joint problems, including arthritis, in his hand or fingers.  He has stated in written submissions that he cut his finger on a mechanical bread slicer during service; he was taken to the hospital in Brisbane, Australia, where the finger was repaired, but it has caused him problems since that time.

In April 2009, several of the Veteran's family members submitted written statements to support the Veteran's contentions.  His wife of 61 years reported that the Veteran has to maintain the fingernail in a certain manner as a result of the finger laceration and that he still experiences pain in the finger.  His then 52-year-old daughter reported that she had heard her father's accounts of his wartime experiences many times throughout her life, including how his finger was cut while slicing bread, causing him to go to the hospital in Brisbane, and his residual difficulties thereafter.  His son-in-law and grandson-in-law submitted similar statements.

A March 2010 VA memorandum in the claims file shows that clinical records from the hospital in Brisbane, Australia were unavailable for review.

In the June 2011 VA examination performed pursuant to the Board's June 2011 remand directive, the Veteran reported that he sustained a left middle finger cut when he became distracted while operating a mechanical bread slicer with another sailor.  He also reported that since repair of the finger in the Brisbane hospital, the finger becomes sore if he does not repeatedly trim the fingernail.  He also reported a history of flare-ups of joint symptoms in the DIP joint of the left middle finger every one to two months.  On examination, there was no objective evidence of pain.  Extension of the DIP joint of the left middle finger was limited by 10 degrees with no additional or new limitation of motion after repetition.  The examiner noted the fingernail was curved (from side to side) compared to all other fingers, and flexion was limited to 60 degrees.  An X-ray study revealed degenerative changes in all of the DIP joints of the left hand.  The diagnosis was arthritis.  In the diagnosis, the examiner commented that the Veteran reported tenderness of the finger if he bumped it when working (until retirement in 1975), a complaint that remained until the present day.

In the September 2011 post-remand brief, the Veteran's representative argued that arthritis is a residual of the in-service left middle finger laceration.

In the October 2011 VA addendum opinion issued pursuant to the Board's October 2011 remand directive, the examiner opined that it was less likely than not that the Veteran's arthritis of the finger was due to his reported in-service laceration of the finger.  In this regard, the examiner stated that the Veteran did sustain a laceration of the left middle finger involving the tip of the finger and the fingernail.  The examiner opined that this injury may have involved laceration of a flexor tendon, as the Veteran's ability to flex the finger, only at the DIP joint, was limited to 10 degrees; there was no evidence of damage to the DIP joint itself.  The examiner also explained that the X-rays disclosed diffuse degenerative changes in all DIP joints of the hand, with no specific worsening in the left middle finger.

The medical evidence confirms that the Veteran currently has a left middle finger disability from residuals of a laceration to that finger manifested by limitation of motion of the DIP joint.  The medical evidence also confirms that the Veteran has a diagnosis of arthritis in all of the DIP joints of the left hand.

Furthermore, the Veteran is competent to report as to observable symptoms such as pain and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Given the consistent statements from the Veteran and his family members noted above, the Board finds the Veteran's assertions of residual difficulty following laceration of the tip of his left middle finger dating back to service to be credible.  The Veteran is currently experiencing limitation of motion and occasional pain in this area, as noted in the medical evidence of record.  Thus, the Veteran's statements establish continuity of symptomatology such as to enable a grant of service connection for residuals of a left middle finger laceration manifested by limitation of motion of the DIP joint.

In light of the foregoing, resolving the benefit of the doubt in the Veteran's favor, the Board finds that the criteria for service connection for residuals of a left middle finger laceration manifested by limitation of motion of the distal interphalangeal joint are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In regard to the claim of entitlement to service connection for residuals of a left middle finger laceration manifested by arthritis, the Board finds that arthritis was not present in service or manifested to a compensable degree within the first year after discharge from service, and is not etiologically related to active service.  Specifically, the Veteran's STRs are negative for any evidence of joint problems of the left hand or fingers, including arthritis.  In addition, there is no medical evidence suggesting the presence of arthritis of the left middle finger within one year following the Veteran's discharge from service or suggesting that the arthritis is related to service.  Moreover, the VA examiner has opined that it is less likely than not that the Veteran's arthritis of the finger is related to the in-service laceration of the finger, noting that the X-ray results noted diffuse degenerative changes in all DIP joints of the left hand, with no specific worsening in the left middle finger.

Given the above evidence, the preponderance of the evidence is against a grant of entitlement of service connection for residuals of a left middle finger laceration manifested by arthritis on either a direct or presumptive basis.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See Gilbert, supra.


ORDER

Entitlement to service connection for residuals of a left middle finger laceration manifested by limitation of motion of the distal interphalangeal joint is granted.

Entitlement to service connection for residuals of a left middle finger laceration other than limitation of motion of the distal interphalangeal joint is denied.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


